Citation Nr: 1536544	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-24 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to September 1999 and from February 2006 to October 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the Montgomery, Alabama, RO.  In November 2013, the Board remanded this claim for further development, which has been completed.

The Board notes that the Veteran submitted new evidence after the most recent adjudication of his claim (a June 2014 supplemental statement of the case); but, prior to the submission, he waived his right to initial consideration of such evidence by the agency of original jurisdiction (AOJ).  Accordingly, the Board finds that it may consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2014). 

The issue of entitlement to service connection for asthma secondary to service-connected chronic adjustment disorder with depressed mood was raised by the Veteran's representative in an August 2013 Appellate Brief, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  Prior to July 12, 2010, the Veteran's hypothyroidism manifested in fatigue, low energy level, sleepiness, symptoms of mental disturbance (difficulty concentrating, memory loss, mental sluggishness, slowness of thought, depression), cold intolerance, dry and/or coarse skin, constipation, weight gain or fluctuation, and muscle cramps.

2.  From July 12, 2010, the Veteran's hypothyroidism manifested in constipation, weight gain or fluctuation, and muscle cramps.



CONCLUSION OF LAW

The criteria for a disability rating of 60 percent prior to July 12, 2010 and 30 percent thereafter for service-connected hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7903 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard February 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in February 2008, July 2010, October 2012, and February 2014.  These examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Thus, VA's duty to assist has been met.


II.  Increased Rating Claim

A.  Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Legal Framework

The Veteran seeks an increased rating for hypothyroidism, which has been evaluated as 10 percent disabling pursuant to Diagnostic Code (DC) 7903.  38 C.F.R. § 4.119.

Under DC 7903, a 10 percent rating is warranted where the veteran exhibits fatigability or continuous medication is required for control.  A 30 percent rating is warranted where there is fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted where the veteran exhibits muscular weakness, mental disturbance, and weight gain.  A total 100 percent rating is warranted where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.

In Tatum v. Shinseki, 23 Vet. App. 152 (2009), the United States Court of Appeals for Veterans Claims (hereinafter, the "Court") specifically addressed the application of the rating criteria for DC 7903.  The Court established that the rating criteria for DC 7903 are not conjunctive, cumulative, or successive.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Pyramiding, which is the evaluation of the same disability or manifestation of a disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.

C. Analysis

The appeal period before the Board begins on January 29, 2007, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran's service-connected hypothyroidism is rated 10 percent disabling pursuant to DC 7903.  He contends that his disability is more severe than that approximated by his currently assigned rating and that he is therefore entitled to a higher rating.  For the reasons that follow, the Board finds that the Veteran's symptoms relating to hypothyroidism more nearly approximate the criteria corresponding to a 60 percent rating prior to July 12, 2010 and a 30 percent rating thereafter.

VA treatment records show that the Veteran has been diagnosed with hypothyroidism since approximately May 2000.  Since diagnosis, the disability has been treated with Levothyroxine tablets and the dosage has been adjusted at times to keep the Veteran in a euthyroid state-i.e., a state in which the thyroid gland is biochemically normal.  

After reviewing the evidence of record and resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's hypothyroidism has manifested in several symptoms that have generally been present throughout the entire period on appeal.  These symptoms are constipation, weight gain or fluctuation, and muscle cramps.  See, e.g., October 2012 Endocrine VA Examination; March 2010 Endocrinology Note; December 2008 Endocrinology Note.  

i.  Prior to July 12, 2010

As noted above, the Board has found that the symptoms of constipation, weight gain or fluctuation, and muscle cramps have been present for the entire period on appeal.  Prior to July 12, 2010, the Veteran's hypothyroidism also resulted in fatigue, lower energy level, mental disturbance (difficulty concentrating, memory loss, mental sluggishness, depression), and sleepiness.  See January 2010 Endocrinology Note.  On a more sporadic basis, there were also instances of cold intolerance and dry and/or coarse skin; however, the Board will resolve reasonable doubt in the Veteran's favor and find that these two symptoms were present over the entirety of this period.  38 C.F.R. §§ 3.102, 4.3; see also March 2010 Endocrinology Note; January 2010 Endocrinology Note; and December 2008 Endocrinology Note.  

Complicating the Veteran's disability picture is the fact that not all of these symptoms may be attributed to the Veteran's service-connected hypothyroidism evaluation for this entire period because they are already attributed to other service-connected disabilities.  The symptoms of fatigue and sleepiness are contemplated by his service-connected sleep apnea, effective March 29, 2010; so they may only be considered in the context of the hypothyroidism evaluation prior to that date.  The symptoms relating to mental disturbance are contemplated by the service-connected chronic adjustment disorder with depressed mood, effective April 23, 2009; so the mental disturbance symptoms are only considered in this evaluation prior to that date.  This is because a Veteran may not be compensated twice for the same symptoms.  See 38 C.F.R. § 4.14.

Nonetheless, after resolving any reasonable doubt in the Veteran's favor, the Board finds that his overall disability picture more nearly approximates the criteria corresponding to a 60 percent rating pursuant to DC 7903 prior to July 12, 2010.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119.  

A higher 100 percent rating is only warranted where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.  The Board finds that as the Veteran's disability picture for his hypothyroidism wholly lacks any evidence of cardiovascular involvement or bradycardia, his disability picture does not more closely approximate the criteria for a 100 percent rating.  Accordingly, the Board finds that a higher 100 percent rating is not warranted.

In sum, the Board finds that, prior to July 12, 2010, the Veteran's hypothyroidism results in an overall disability picture that more nearly approximates a 60 percent rating, but no higher, pursuant to DC 7903.

ii.  From July 12, 2010

As noted above, the Board has found that the Veteran's hypothyroidism manifested in symptoms of constipation, weight gain or fluctuation, and muscle cramps for the entire period on appeal.  On July 12, 2010, the Veteran underwent a VA examination in which the examiner determined that nearly all of the Veteran's symptoms were improved from his medication.

From July 12, 2010, the Board finds that the Veteran has reported symptoms of fatigue, sleepiness, mental disturbance (difficulty concentrating, memory loss, mental sluggishness, slowness of thought, depression), and cold intolerance.

As noted above, the Veteran is separately service-connected for chronic adjustment disorder with depressed mood and sleep apnea.  These disabilities are service-connected for this entire period and their evaluations contemplate the symptoms of fatigue, sleepiness, and those relating to mental disturbance.  Accordingly, the Board will not consider these symptoms when rating the hypothyroidism disability during this period in order to avoid pyramiding (rating the same symptoms twice).  38 C.F.R. § 4.14.

With regards to the allegation of cold intolerance, the Board finds this allegation to be unsupported by the evidence of record.  In fact, the July 2010 VA examiner found that the Veteran no longer exhibited cold sensitivity and the February 2014 VA examiner found that the Veteran's hypothyroidism resulted in no symptoms at all.  Given this contradictory evidence, the Board finds the Veteran's allegation of cold intolerance to not be credible and thus it is outweighed by the probative medical evidence of record finding to cold intolerance for this time period.

The remaining symptoms present for this period of appeal constipation, weight gain or fluctuation, and muscle cramps.  The Board acknowledges that the VA examinations have indicated that his symptoms have improved with medication; however, the Board finds continued notations of subjective reports of these symptoms in the Veteran's treatment records.  See, e.g., May 2013 Intestinal Condition VA Examination.  The Board therefore resolves reasonable doubt in favor of the Veteran and finds that these three symptoms are present during this time period.  38 C.F.R. §§ 3.102, 4.3.  Accordingly, the Board finds that these symptoms result in an overall disability picture that more nearly approximates that corresponding to a 30 percent rating pursuant to DC 7903.  38 C.F.R. § 4.7.

As noted above, a higher 60 percent rating is available where there is muscular weakness, mental disturbance, and weight gain.  As the Board has already noted, the Veteran's mental disturbance is already attributed to a separate service-connected disability.  The Board finds no evidence in the record relating to muscular weakness, and notes that where muscle cramps were reported, muscular weakness was not found.  The Board acknowledges that the Veteran does have weight gain, and that the criteria of DC 7903 are not cumulative and successive; however, given that the VA examinations of record show that the Veteran's hypothyroidism is at worst mild and at best asymptomatic, the Board finds that a higher 60 percent rating is simply not warranted for the overall disability picture.

Based on the foregoing, the Board finds that from July 12, 2010, the Veteran's hypothyroidism more nearly approximates a 30 percent rating pursuant to DC 7903.

iii.  Extraschedular Consideration and Unemployability

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the veteran's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the veteran's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the first element of Thun is not satisfied.  The evidence of record has shown that the Veteran's service-connected hypothyroidism has manifested in fatigue, low energy level, sleepiness, symptoms of mental disturbance (difficulty concentrating, memory loss, mental sluggishness, slowness of thought, depression), cold intolerance, constipation, weight gain or fluctuation, and muscle cramps.  As noted above, the symptoms of fatigue, sleepiness, and symptoms of mental disturbance were contemplated by separately service-connected disabilities and thus not considered for much of the period on appeal to avoid pyramiding.  38 C.F.R. § 4.14.  For the period in which they were applicable, those symptoms were fully considered and they are enumerated in the rating criteria.  The symptoms of constipation and weight gain have also been considered and are also listed in the rating criteria.  The symptoms of muscle cramps and dry and/or coarse skin are not found in the rating criteria, but they have been considered in this evaluation and were used to justify increases to higher levels of disability under the schedular rating criteria; thus, the Board does not find the Veteran's disability picture to be so "exceptional" so as to warrant referral for extraschedular consideration.  

Moreover, these symptoms have not resulted in marked interference with employment or periods of hospitalization.  During the July 2010 VA examination the Veteran even admitted that, even though currently unemployed, his hypothyroidism would not impair his ability to fulfill the requirements of his usual occupation as a motor coach driver.  The Board also notes that during his June 2015 VA psychiatric examination the Veteran reported to being employed by VA as a utility systems repair operator since 2011.

Accordingly, the Board finds that referral for extraschedular consideration is not required.  38 C.F.R. § 3.321(b)(1); Thun v. Peak, 22 Vet. App. at 111.  Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


D.  Conclusion

In conclusion, the Board finds that, when all reasonable doubt has been resolved in his favor, the evidence of record warrants an increased, staged rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  For the Veteran's service-connected hypothyroidism, a 60 percent rating is warranted prior to July 12, 2010 and a 30 percent rating is warranted thereafter.


ORDER

A disability rating of 60 percent prior to July 12, 2010 and 30 percent thereafter for service-connected hypothyroidism is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


